Citation Nr: 1637713	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-21 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to payment of nonservice-connected special monthly pension (SMP) benefits for accrued benefits purposes.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1943 to January 1946, including service in the European Theater during World War II.  The Veteran died in April 2012.  The appellant, the Veteran's daughter, has been properly substituted for the purpose of adjudicating the claim to completion.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

A brief review of the history of the underlying claim is instructive.  The Veteran sought nonservice-connected SMP benefits in a September 2008 claim.  In a May 2009 rating decision, the Cleveland, Ohio, Regional Office (RO) determined that the Veteran met the basic criteria for SMP based on the need for aid and attendance.  The RO then forwarded the Veteran's claim to the PMC in St. Paul for further processing.  After obtaining additional financial information from the Veteran, the PMC issued an administrative decision in November 2010 that determined that the Veteran's net worth was a bar to his receipt of payment of SMP benefits.  The Veteran filed a timely notice of disagreement, and he later perfected his appeal.  He died in April 2012, and the appellant was properly substituted as the claimant in October 2015.  

In November 2015 and March 2016, the Board remanded the appellant's claim for additional development and it now returns for further appellant review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran meets certain net worth and annual income requirements.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.271, 3.274.  SMP benefits provide for increased levels of pension payment based on a claimant's need for the aid and attendance of another person.  

As noted in the Introduction, during the Veteran's lifetime, payment of SMP benefits was denied on the basis that his net worth was substantial, and that he could have consumed some portion of that net worth in support of his maintenance.  The appellant's essential contention is that the Veteran's net worth is not as large as reflected by VA's calculations, and as a result, the Veteran should have received SMP benefits from the time of his application until his death.  

Though both the Veteran and the appellant have submitted information regarding his monthly income, expenses, and net worth prior to his death, two concerns prevent the Board from issuing a decision at this time.

First, the Board agrees with the appellant that VA has improperly calculated the Veteran's net worth and monthly income for all periods on appeal.  The calculation ultimately depends on the characterization and classification of three pieces of property: the Veteran's primary residence (at which he did not live and was renting out for a period of time) on [redacted]; a home on [redacted], and land on [redacted].  In calculating the Veteran's net worth, the PMC determined that the Veteran owned each of these properties, and that he could have sold them and used the proceeds to provide for himself and his wife. 

In reviewing the evidence, however, it is clear that, for at least a portion of time, the PMC incorrectly included the entirety of the properties' value in the Veteran's net worth determination.  Though the Veteran owned the [redacted] property outright, the [redacted] and [redacted] properties were subject to deeds of trust.  In this regard, though the Veteran retained legal title over these properties, equitable title passed to the trustors (or purchasers) who made regular payments pursuant to promissory notes.  After all payments had been made, legal title would then pass to the trustors.  

In essence, the Veteran's position was akin to a mortgage company, receiving regular payments for the sale of property while holding a security interest in the underlying property itself.  Thus, at any given time, the Veteran's net worth was not the underlying value of each of these properties, but instead the value of the note that remained due and payable as of the dates in question.  

In support of his claim, the Veteran submitted the underlying deeds of trust for the [redacted] and [redacted] properties.  In regard to [redacted], the Veteran received monthly payments of $500.  At the time of his claim in September 2008, the remaining balance on the promissory note was $16,233.90.  The note ultimately matured in November 2011, at which time the Veteran's security interest would expire and his monthly income would drop by $500.  

With regard to the [redacted] property, at the time of his claim in September 2008, the remaining balance on the promissory note was $15,695.37.  The note would have matured in March 2020, long after the date of the Veteran's death in April 2012.  Further, the appellant noted that the trustor of this property stopped making payments at some point in 2012.  It is not clear whether this occurred before or after the Veteran's death, or whether the Veteran or the appellant then reclaimed full ownership of this property.  

Finally, though the Veteran did not reside at the [redacted] residence, he was, for a time, renting this property out.  However, it is not clear how long the terms of the lease were, or for how long the Veteran received rent payments on this property.  In the December 2010 notice of disagreement, the appellant noted that the Veteran had attempted to sell this home, but that the best offer he received was for $40,000, less than the estimated value of $56,000.  To further complicate matters, the Veteran had a revolving line of credit on the [redacted] property that he repaid each month; the PMC, however, did not include this payment on its estimation of the Veteran's monthly expenses.  

Considering those facts, the Veteran's net worth would change each month as the underlying balance of each loan was offset by the payments received.  Further, when the note for the [redacted] property reached maturity in November 2011, the underlying deed would drop from his net worth and any loan payments he received from the proceeds of the sale of this property would drop from his income.  In other words, the Veteran's monthly income and net worth were much more volatile than indicated; the "Corpus of Estate Determinations" conducted by VA considered only the Veteran's net worth at the time of his claim and not at various times over the appeal period.  

Accordingly, additional information and calculation is required before the Board can issue a decision on the instant matter.  Of primary importance from the appellant is any information regarding the possible sale of the [redacted] property and any information regarding when and how long that property was rented out.  Additionally, the appellant should also submit information regarding the [redacted] property and the possible trustor default in payments on the promissory note.  

After allowing an appropriate time for the submission of evidence, VA must prepare a new Corpus of Estate Determination Form (VA Form 21-5427) that takes into account the discussion above.  

Second, the Board further notes that, even if the appellant's claim were to be granted, her recovery would ultimately be limited.  Prior to October 2008, when a claimant-veteran died with an appeal pending, a narrow class of beneficiaries was able to file a claim and seek the benefits for which the veteran would have been entitled to if not for his death.  See 38 U.S.C.A. § 5121.  Since that date, however, statutory and regulatory changes allow a member of that narrow class of beneficiaries to substitute for the veteran and continue to prosecute any pending claims.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.

Substitution remains limited, however, to the narrow class of beneficiaries who could file claims for accrued benefits as defined by 38 C.F.R. § 3.1000(a), which limits beneficiaries to a claimant-veteran's spouse, his children, and his surviving dependent parents.  For the purposes of this regulation, "child" is narrowly defined by 38 C.F.R. § 3.57, requiring that a surviving child be unmarried, a legitimate child or an adopted or stepchild who acquired that status before the age of 18, and who is the age of 18 (or 23 if attending an approved school).  

In this case, the appellant has been properly substituted for the Veteran, allowing her to continue the prosecution of his claim for SMP benefits (as the appellant reported that the Veteran's spouse died in June 2011).  However, she does not otherwise meet the aforementioned requirements to be considered a child for substitution purposes.  

Even so, an additional catch-all provision does provide for the substitution and eventual payment "to reimburse the person who bore the expense of last sickness and burial."  38 C.F.R. § 3.1010(g)(3).  Therefore, the appellant's recovery would therefore be limited to the expenses she incurred as a result of the Veteran's last sickness and burial.  

Here, the appellant has submitted information of amounts paid for the Veteran's burial and funeral; it is not clear, however, whether she bore such expenses, or whether such expenses were paid out of the Veteran's estate.  Further, it is not clear whether the appellant paid any expenses related to the Veteran's last sickness.  Absent this evidence, the Board is not able to determine her current eligibility for payments based on her substituted status.  

Thus, on remand, the appellant should submit any and all evidence of payments she made for the Veteran's last sickness and burial.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she submit updated documentation as reflected in the narrative section above.  Of primary importance is any information regarding the possible sale of the [redacted] property, information regarding the rental of that property (including the dates of leases and any rental income that resulted from that rental), information regarding the satisfaction of the promissory note of the [redacted] property, and any information regarding the status of the [redacted] property prior to the Veteran's death.  The appellant is also instructed to provide specific details (including receipts, if available) of any expenses of the Veteran's last sickness and burial that she bore.  

2.  After allowing the appellant an appropriate amount of time to reply to the Board's specific requests and based on a review of the evidence of record and any evidence submitted by the appellant, prepare an updated Corpus of Estate Determination Form (VA Form 21-5427).  This form must clearly detail and explain how all monthly assets, income, and expenses as well as annualized assets, income, and expenses were calculated.  

In preparing this form, the PMC is directed that, for periods covered by promissory notes, the underlying value of the [redacted] and [redacted] properties should not be considered in determining the Veteran's net worth.  Instead, any determination must reflect the possible underlying value of the note at that specific time.

Further, if multiple Corpus of Estate Determination Forms are required to determine the Veteran's net worth any specific periods of time between the date of the Veteran's claim and his death in April 2012, then multiple forms should be completed to accurately reflect his net worth.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




